Citation Nr: 1757156	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO. 15-03 891	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


ORDER

Extraschedular TDIU is granted. 


FINDINGS OF FACT

1. The combined schedular rating is 50 percent since November 30, 2010. 

2. The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for TDIU have been met on an extraschedular basis. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from March 1964 to January 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the RO in Waco, Texas.

In March 2016 and September 2016, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The RO referred the claim to the Director, Compensation Service, for consideration of whether assignment of TDIU on an extraschedular basis was warranted. The Director determined that an extraschedular TDIU award was not warranted. That determination is subject to the Board's jurisdiction on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Service connection is in effect for vertigo, rated at 30 percent since November 30, 2010; bilateral hearing loss, rated at 20 percent since May 14, 2009; and tinnitus, rated at 10 percent since January 24, 2008. The combined schedular disability rating is 10 percent since January 24, 2008, 30 percent since May 14, 2009, and 50 percent since November 30, 2010. In sum, the schedular criteria for TDIU are not met. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

The VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) reveals that the Veteran's primary job experience has been as a property insurance adjuster, a courier, and as a sports official. His occupation as a courier required him to operate a company-owned vehicle. His occupation as a property insurance adjuster required him to regularly climb ladders and inspect roofs of insured structures. 

An April 27, 2010, VA Neurology note reveals a several-year history of vertigo, which the Veteran characterized as "feeling foggy" when mild, and as though he had just gotten off a merry-go-round when intense. He also reported feeling lethargic during intense episodes, and that it was difficult for him to concentrate (VBMS record 01/03/2011). 

A November 21, 2013, ENT not reveals episodes of dizziness (spinning) every day, some episodes brief, others lasting all day. Focus and concentration were affected (VBMS record 05/20/2014). 

An August 2, 2013, VA Ear Disease Examination reveals the Veteran's complaint of imbalance, dizziness, and nausea. Episodes occurred more than once weekly, lasting for more than 24 hours. Romberg testing was abnormal, or positive, for unsteadiness. The Veteran reported that he had to miss days of work due to this condition. 

A February 2, 2015, VA Primary Care Note indicates that the Veteran was advised by his treatment provider that, if he was having any problems with vertigo, he should not drive a vehicle, operate heavy machinery, climb ladders, or put himself, or anyone else, in danger. That note also indicates that he was having attacks of vertigo 3 times per week (VBMS record 03/19/2015). This frequency and severity of vertigo attacks is supported by a March 19, 2015, note from J. Adkins, PA/C, which reports that the Veteran has moderate to severe vertigo with frequent episodes, 2 to 3 times weekly (VBMS record 03/19/2015). 

A February 23, 2015, letter from an associate of the Veteran noted that the Veteran and he had served together as football officials, and that he had observed the Veteran appearing dizzy, disoriented, and with an unbalanced or staggering gait. He noted that the Veteran's condition worsened to the point that the Veteran retired from officiating, a job which he enjoyed. Other letters from the Veteran's daughters and associates attest to similar symptoms and note that the frequency and severity were worsening. 

The Veteran has been prescribed Meclizine and Valium, both medications which list drowsiness as a side effect. See https://www.webmd.com/drugs/2/drug-4520/meclizine-oral/details#side-effects; https://www.webmd.com/drugs/2/drug-11116/valium-oral/details#side-effects.

Thus, to the extent the Veteran's prescribed medications ameliorate the symptoms of vertigo, they do so at the cost of symptomatology which can reasonably be expected to impact employability in ways similar to vertigo, e.g., limiting his ability to operate motor vehicles and climb ladders, etc. See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

The Veteran has submitted letters from his former employer showing that he was suspended and ultimately released because he was unable to provide a medical clearance required by the employer. He has reported that he requested such a clearance but that it could not be provided by his treatment provider due to the recurrent nature of his symptoms. 

The Board also notes that there is objective evidence substantiating vestibular pathology. Caloric testing conducted in June 2010 revealed a 33 percent weakness in the right ear, which indicates the presence of right peripheral, i.e., nerve or end-organ vestibular pathology (VBMS record 11/30/2010). 

After a review of all of the evidence, the Board finds that the Veteran's job experience appears to include exclusively positions which are realistically precluded by his service-connected vertigo. 

While the Compensation Service decision appeared to question whether vertigo should be a service-connected disability, it was correctly observed that such matter was not on appeal. Indeed, the question of whether vertigo should have been service-connected in the first place has no bearing whatsoever on the matter on appeal. The Compensation Service decision appears to acknowledge that the Veteran's former occupations were no longer feasible, but found that the evidence does not show that the Veteran has no remaining skills that could contribute to pursuit of gainful employment, performing other administrative or clerical functions. While it is true that not all types of employment would likely be precluded by symptoms of the frequency and severity reported in this case, it is pure speculation whether such employment is possible, or whether it would be substantially gainful employment. 

The Board finds that the burden of establishing entitlement to TDIU should not entail the need for the Veteran to dispel any possibility that a suitable job exists. The question of whether an individual is capable of substantially gainful employment must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

In this case, the Board finds that the evidence probative of the inability to secure or follow a substantially gainful occupation has attained relative equipoise with the evidence against this element. Accordingly, with resolution of all reasonable doubt in favor of the claim, the Board concludes that TDIU on an extraschedular basis is warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Texas Veterans Commission 

Department of Veterans Affairs


